5 F.3d 531NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Timothy Paul CASON, Appellant,v.Michael BOWERSOX, Asst. Superintendent;  William Rodgers,Caseworker;  Norma Lavar, Shift Captain;  Lt.Sharon Perkins;  Sgt. Beverly Howell;Sgt. Mike Guerin, Appellees.
No. 93-1968.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 4, 1993.Filed:  September 7, 1993.

Before JOHN R. GIBSON, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Timothy Paul Cason, a Missouri inmate, appeals the district court's1 grant of summary judgment in favor of defendants in his 42 U.S.C. Sec. 1983 action.  Cason argues that the district court abused its discretion by not postponing the summary judgment ruling until completion of discovery and that the denial of his request for a continuance deprived him of the opportunity to obtain the documents necessary to establish the existence of a factual dispute regarding his failure to protect claim.


2
Federal Rule of Civil Procedure 56(f) provides that the court may order a continuance for further discovery "[s]hould it appear from the affidavits of a party opposing the motion [for summary judgment] that the party cannot for reasons stated present by affidavit facts essential to justify the party's opposition."  Fed. R. Civ. P. 56(f).  However, this provision "is not a shield that can be raised to block a motion for summary judgment without even the slightest showing by the opposing party that his opposition is meritorious."  Humphreys v. Roche Biomedical Lab., Inc., 990 F.2d 1078, 1081 (8th Cir. 1993) (quoted case omitted).


3
We conclude that the district court did not abuse its discretion in ruling on the summary judgment motion when it did.  Cason never filed an affidavit as required by Rule 56(f), and his motion for a continuance did not affirmatively demonstrate why he could not respond to defendants' motion.  Although Cason requested time for further discovery, he made no discovery requests between February 18, 1991, and December 30, 1992, over a month after the magistrate judge issued his report and recommendation.  The district court did not place any discovery limitations on Cason and gave him a reasonable opportunity to respond, including an extension of time.  Cf. Noll v. Petrovsky, 828 F.2d 461, 462 (8th Cir. 1987) (per curiam), cert. denied, 484 U.S. 1014 (1988).


4
Accordingly, we affirm.



1
 The Honorable Edward L. Filippine, Chief Judge, United States District Court for the Eastern District of Missouri, adopting the report and recommendation of the Honorable Frederick R. Buckles, United States Magistrate Judge for the Eastern District of Missouri